Cartwright, Hand and Dunn, JJ., dissenting: The purpose and effect of the condemnation proceeding was not to acquire some particular interest in the property taken, but to appropriate to public use the property itself and all interests therein. (Stubbings v. Village of Evanston, 136 Ill. 37.) The fact that the tax deeds of Jacob Glos were not valid as conveyances of the legal title does not. affect his right to compensation if they had any value, since the constitution requires compensation for all rights in property, whether legal or equitable. (Chicago and Northwestern Railway Co. v. Miller, 233 Ill. 508.) Equitable rights in real estate are property equally with legal rights, and have equal protection under the constitution and laws. It neither requires a statute concerning reimbursement nor any maxim of equity to secure to Glos his constitutional right to compensation for his rights and interests, if they had any value. We do not see how it can be said that they were valueless because they did not convey the legal title. Purchasers at tax sales, not expecting to acquire the legal title to property, pay their money for rights in the property which they acquire and which are well understood to be of value. The statute provides that any judgment or decree of court setting aside any tax deed shall provide that the claimant shall pay to the party holding, such tax deed the amounts therein provided before the claimant shall have the benefit of the judgment or decree, and the right is not confined to proceedings by bills in equity. It is conceded by counsel for the appellee that if the effect of the condemnation proceeding had been to set aside the deeds there would have been a right to reimbursement, but he contends that while all rights under the deeds were taken away there was no right to compensation for any interest that the holder had, because the proceeding was not in form to set aside the deeds. It is not a question of reimbursement but of compensation for rights and interests, whether legal or equitable, taken in the proceeding, and the fonn of the proceeding is immaterial. In Moore v. Wayman, 107 Ill. 192, the proceeding was not to set aside a tax deed, but was to enjoin the county collector from executing a deed to the holder of a certificate of sale. There was no provision in the decree for reimbursing the holder of the deed and it was reversed for that reason. The court said: “There is no rule of law or principle of equity that will compel, or even require, one man to pay the taxes of another or discharge any of his duties to the public. Such injustice can never be tolerated by the courts, and to enjoin the collector from making a deed in this case would produce that result. It was neither illegal nor inequitable for any person to purchase the land when exposed to sale for these delinquent taxes.” It was the substance of things rather than the fonn which was there considered. A proceeding to register title is not, in form, to set aside a tax deed but is a proceeding adverse to the tax title; and in Gage v. Consumers’ Electric Light Co. 194 Ill. 30, the applicant contended that the proceeding was not an application to cancel of record the tax deeds and the holder was not entitled to reimbursement. This court did not regard the form of the proceeding as of any importance and required the applicant to reimburse the holder of the tax deeds. By the judgment in this case the petitioner acquired the rights of all parties, including the interest of Jacob Glos as holder of the tax deeds, and the right which he would have had, under them, to reimbursement in case they were set aside or destroyed in any form of proceeding was taken from him. That right was property having a well known value, of which he could not be deprived without compensation.